Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2017

The Court of Appeals hereby passes the following order:

A17A0872. WRIGHT v. THE STATE.

      In 2014, a Cobb County jury found Delano Wright guilty beyond a reasonable
doubt of two counts of child molestation, OCGA § 16-6-4; and cruelty to children in
the first degree, OCGA § 16-5-70. Wright was represented by counsel at trial. In
2015, Wright filed a notice of appearance, declaring his intention to represent himself
in connection with his motion for a new trial and any other proceedings. After a
hearing on the matter, the trial court determined that Wright knowingly and
intelligently waived the right to counsel and understood the disadvantages of self-
representation, and the court entered a written order allowing Wright to represent
himself. See Faretta v. California, 422 U.S. 806, 835 (V) (95 SCt 2525, 45 LEd2d
562) (1975); Danenberg v. State, 291 Ga. 439, 440 (2) (729 SE2d 315) (2012);
Thomas v. State, 331 Ga. App. 641, 657-658 (7) (771 SE2d 255) (2015). On January
29, 2016, the trial court denied Wright’s motion for a new trial, and Wright filed pro
se a timely notice of appeal on February 23, 2016. His appeal was docketed in this
Court on December 21, 2016.
      This Court granted Wright’s first motion for an extension of time to file his
enumeration of errors and brief on January 11, 2017, allowing him until March 3,
2017. This Court granted his second motion for an extension of time on March 2,
2017, allowing him until April 3, 2017. Now before the Court is Wright’s third
motion for an extension of time, seeking an additional thirty days. As in his first and
second requests, Wright contends that he is unable to obtain adequate access to the
law library in his institution of confinement. Wright’s pro se status does not relieve
him of the obligation to comply with the substantive and procedural requirements of
the law and the rules of this Court. Arrington v. State, 332 Ga. App. 481, n. 1 (773
SE2d 430) 431 (2015); Lewis v. State, 330 Ga. App. 650, 652 (768 SE2d 821) (2015);
Riggs v. State, 319 Ga. App. 189, n. 1 (733 SE2d 832) (2012). Wright has now had
over fourteen months since the trial court denied his motion for a new trial to research
the issues he wished to raise on appeal, and over three months since this case was
docketed in this Court to file his enumeration of errors and brief. Wright’s third
request for an extension of time is hereby DENIED. Wright having failed to comply
with this Court’s rules regarding the filing of an enumeration of errors and brief,
despite two generous extensions of time, this appeal is deemed abandoned and is
hereby ORDERED dismissed. Court of Appeals Rules 7, 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.